



LOAN MODIFICATION AGREEMENT


    THIS LOAN MODIFICATION AGREEMENT (this “Modification”) is entered into on
January 30, 2019, by and between SOUTHSIDE BANK, a Texas state bank ("Lender")
and COLLEGE STATION 1892 PROPERTIES, L.L.C., a Texas limited liability company
("Borrower").


    WHEREAS, Borrower and Lender entered into a Construction Loan Agreement
dated effective September 1, 2017 (the “Loan Agreement”) respecting a
construction loan in the maximum principal amount of $36,759,000.00 for
Borrower’s Project in Brazos County, Texas as therein described; and


    WHEREAS, the Loan is evidenced by a Promissory Note dated effective
September 1, 2017 (the “Note”) in the maximum principal amount of
$36,759,000.00;


WHEREAS, the Phase 1 Improvements are complete (as "Completion" is defined in
Section 5(c) of the Loan Agreement); and


    WHEREAS, completion of the Phase 2 Improvements has been delayed; and


    WHEREAS, to accommodate the delay, Borrower and Lender now desire to amend
the Loan Agreement as hereinafter set forth.


    NOW, THEREFORE, Borrower and Lender hereby represent, stipulate, covenant
and agree as follows:


1.    Completion of Phase 2 Improvements. Borrower shall cause Phase 2 of the
Project to be complete (as "Completion" is defined in Section 5(c) the Loan
Agreement) on or before December 31, 2019. The Completion of Improvements
deadline in Section 12(s) of the Loan Agreement is hereby extended to December
31, 2019. The continuance of construction requirement is Section 12(r) of the
Loan Agreement is hereby amended to provide that its requirements apply to Phase
2 Improvements only after commencement of such Phase 2 Improvements.


2. Extension of Funding Deadline. The reference to "December 31, 2018" in the
definition of "Advance(s)" set forth in the Note is hereby changed to December
31, 2019.


3.    Amendment of Phase 2 Funding. Section 1 of the Loan Agreement is hereby
amended as follows:


    (i)    Section 1(b) is hereby amended to increase the total Phase 1 Funding
from $25,288,231 to $27,650,731.00 (including tenant finish out improvements for
Phase 1), leaving a total of $9,108,269.00 of Loan proceeds allocated to Phase 2
Improvements.



--------------------------------------------------------------------------------



    (ii)     Section 1(c) is hereby deleted.


4.     Definition of DSC Period. The definition of DSC Period as set forth in
the Loan Agreement is hereby amended and restated as follows:


“DSC Period: The initial DSC Period shall be the three month period ending on
March 31, 2021; the second DSC Period shall be the six month period ending on
June 30, 2021; the third DSC Period shall be the nine month period ending on
September 30, 2021; the fourth DSC Period shall be the twelve month period
ending on December 31, 2021; and thereafter the DSC Period shall be each
trailing twelve (12) consecutive calendar month period ending on March 31, June
30, September 30 and December 31, respectively, of each calendar year.”
The references to March 31, 2020 in Sections 11(a) and 11(b) of the Loan
Agreement (and in Schedule 1 to the Loan Agreement) are hereby amended to be
March 31, 2021.
5.    Payment of Fees and Expenses. Upon demand by Lender, Borrower shall
promptly pay, or reimburse Lender for, all reasonable legal fees and any other
expenses incurred by Lender in connection with this Modification.


6.    Representations. Borrower represents and warrants to Lender that each of
the representations and warranties set forth in the Loan Agreement are true and
correct as of the date of this Modification, as if made on the date of this
Modification, except for any representations that are specifically limited to a
specified date or time period prior to the date of this Modification.


7.    No Event of Default. Borrower represents and warrants to Lender that no
Event of Default exists under the terms of the Loan Agreement, as amended
hereby, and to the best of Borrower’s knowledge, there exist no facts or
circumstances that, with the giving of notice and the expiration of any
applicable cure period, would reasonably be expected to become an Event of
Default.

8.    Ratification. Borrower and Lender hereby (i) ratify, adopt and reaffirm
each of the terms and provisions of the Loan Agreement, the Note and the other
documents evidencing or securing payment of the Loan, subject only to the
modifications contained herein, and (ii) agree that no provisions of the
documents evidencing or securing payment of the Loan have been waived.


9.    Defined Terms. Unless otherwise expressly provided herein, terms defined
in the Loan Agreement shall have the same meaning when used in this
Modification.


10.    Counterparts and Signatures. This Modification may be signed in multiple
counterparts, all of which take together shall constitute a single document.
Facsimile signatures are permissible and shall be as binding as original ink
signatures.


    2



--------------------------------------------------------------------------------



11.    Final Agreement. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.




IN WITNESS WHEREOF, the parties have caused this Loan Modification Agreement to
be duly executed as of the month, day and year first stated above.




LENDER:


SOUTHSIDE BANK








By: /s/ Pam Cunningham        
Pam Cunningham, Executive VP






BORROWER:


COLLEGE STATION 1892 PROPERTIES, L.L.C.,
a Texas limited liability company








By: /s/ Erin D. Pickens                
Erin D. Pickens, Senior Vice President


    3

